



COLFAX CORPORATION
2016 OMNIBUS INCENTIVE PLAN


OUTSIDE DIRECTOR DEFERRED STOCK UNIT AGREEMENT


Colfax Corporation, a Delaware corporation (the “Company”), hereby grants
deferred stock units relating to shares of its common stock, $.001 par value
(the “Stock”), to the individual named below as the Grantee. The terms and
conditions of the grant are set forth in this cover sheet to the Outside
Director Deferred Stock Unit Agreement, in the attached Outside Director
Deferred Stock Unit Agreement (together with the cover sheet, the “Agreement”)
and in the Colfax Corporation 2016 Omnibus Incentive Plan (the “Plan”).
Grant Date:     
Name of Grantee:
Number of Stock Units Covered by Grant: 5,556
 
 
 
 
 
 
 
 
Vesting Schedule:
 
Vesting Date
 
Vesting Percentage
 
 
 
 
1st anniversary of Grant Date
 
33.3%
 
 
 
 
2nd anniversary of Grant Date
 
33.3%
 
 
 
 
3rd anniversary of Grant Date
 
33.3%
 
 



By accepting this award in the manner established by the Company, you agree to
all of the terms and conditions described in this Agreement and in the Plan, a
copy of which will be provided on request. You acknowledge that you have
carefully reviewed the Plan and agree that the Plan will control in the event
any provision of this Agreement should appear to be inconsistent with the terms
of the Plan. Certain capitalized terms used in this Agreement are defined in the
Plan, and have the meaning set forth in the Plan.
 


Attachment
This is not a stock certificate or a negotiable instrument.





--------------------------------------------------------------------------------





COLFAX CORPORATION
2016 OMNIBUS INCENTIVE PLAN
OUTSIDE DIRECTOR DEFERRED STOCK UNIT AGREEMENT
 
 
 
 
Stock Unit Transferability
  
This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.
 
 
Vesting
  
Your Stock Unit grant shall vest according to the schedule set forth on the
cover sheet; provided, that, you remain in Service on the relevant Vesting
Dates. If your Service terminates for any reason other than your death or
Disability, you will forfeit any Stock Units in which you have not yet become
vested.
 
 
Death
  
If your Service terminates because of your death, your Stock Units will
immediately become 100% vested.
 
 
Disability
  
If your Service terminates because of your Disability, your Stock Units will
immediately become 100% vested.
 
 
Delivery of Stock Pursuant to Units
  
Delivery of the shares of Stock represented by your vested Stock Units shall be
made upon your termination from service as a Director of the Company.
 
 
Withholding Taxes
  
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
 
 
Retention Rights
  
This Agreement does not give you the right to be retained by the Company (or any
Affiliates) in any capacity.
 
 
Shareholder Rights
  
You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. You will, however, be entitled to receive, upon the Company’s payment of
a cash dividend on outstanding Stock, a dividend equivalent in deferred stock
units for each Stock Unit that you hold as of the record date for such dividend
equal to the per-share dividend paid on the Stock. Such dividend equivalents
will be paid upon your termination of service as a Director of the Company.
 
 
Adjustments
  
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan. Your Stock Units shall be subject to the terms of the agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity in accordance with the terms of the Plan.
 
 
Applicable Law
  
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
 






--------------------------------------------------------------------------------





Consent to Electronic Delivery
  
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Human Resources department to request paper
copies of these documents.
 
 
The Plan
  
The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded.



By accepting this award in the manner established by the Company, you agree to
all of the terms and conditions described above and in the Plan.
 





